Filed 7/25/22 P. v. Cortes CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B313094

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. VA130706)
         v.

JOSE LUIS CORTES,

         Defendant and Appellant.


      APPEAL from an order of the Superior Court of Los
Angeles County. Laura F. Priver, Judge. Reversed and
remanded with directions.
      Tanya Dellaca, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, Michael R. Johnsen and Blythe J. Leszkay, for
Plaintiff and Respondent.

                                        **********
       In July 2014, pursuant to a negotiated plea agreement,
defendant and appellant Jose Luis Cortes pled no contest to
carjacking (Pen. Code, § 215, subd. (a)) and second degree robbery
(§ 211). Defendant admitted an allegation of personal gun use as
to both counts (§ 12022.53) and further admitted having suffered
a prior conviction for a serious or violent felony within the
meaning of the “Three Strikes” law and section 667,
subdivision (a)(1).
       The parties stipulated to a factual basis for the plea and
the court accepted defendant’s plea and waivers on the record,
finding them to have been knowingly, intelligently and
voluntarily made. The remaining counts and special allegations
were dismissed pursuant to Penal Code section 1385.
       In accordance with the plea agreement, the court sentenced
defendant to state prison for 23 years, calculated as follows: the
low term of three years on the carjacking count, doubled due to
the prior strike, plus a consecutive 10-year term for the gun use
enhancement and a consecutive five-year term pursuant to Penal
Code section 667, subdivision (a)(1); and on the robbery count, a
consecutive one-year term (one-third the midterm), doubled due
to the strike prior. The court imposed and stayed a 10-year term
for the gun use enhancement as to the robbery count.
       In October 2020, pursuant to Penal Code former
section 1170, subdivision (d)(1), the Secretary of the California
Department of Corrections and Rehabilitation (CDCR) sent a
letter to the superior court recommending that defendant’s
sentence be recalled and that he be resentenced in light of the
amendments to section 12022.53 that were enacted after
defendant’s original sentencing. The evaluation report attached
to the Secretary’s letter indicated that defendant had been




                                2
participating in various educational and self-help opportunities
in prison, was subject to a potential deportation hold, received
regular visitation and had “strong family support.”
       On November 6, 2020, the court sent a letter to the CDCR,
rejecting the Secretary’s recommendation for a recall of sentence.
The court’s letter erroneously stated defendant had been
convicted by a jury of multiple robberies and his conviction had
been affirmed on appeal. The court also indicated it believed the
original sentence was appropriate given the nature of defendant’s
crimes.
       Defendant made a request for reconsideration. The
Alternate Public Defender’s Office submitted a letter on
defendant’s behalf, supplementing the materials originally
submitted by the Secretary. The materials stated defendant had
“earned a favorable security designation” based on good behavior
and was moved to Level 1, participated in fire camp training and
was prequalified to join a fire camp assignment, obtained a high
school diploma and computer literacy certificate and was taking
college courses toward completion of a bachelor’s degree.
       On May 5, 2021, the court issued its written ruling denying
defendant’s request for a recall of sentence. The court
acknowledged defendant’s efforts to take advantage of
educational and vocational opportunities while incarcerated, but
again stated its belief the original sentence was appropriate, that
defendant had agreed to the disposition during the plea
negotiations and the People were entitled to the benefit of that
agreement
       This appeal followed.
       While this appeal was pending, the Legislature passed
Assembly Bill 1540 (2021–2022 Reg. Sess.) which, among other




                                 3
things, moved the recall provisions of Penal Code former
section 1170, subdivision (d) to the newly enacted section 1170.03
and clarified the procedural requirements to be followed when
requests for recall are made. (Stats. 2021, ch. 719, § 3.1.) The
provisions became effective January 1, 2022. On June 30, 2022,
the Legislature passed Assembly Bill 200 (2021–2022 Reg. Sess.)
which, among other things, renumbered section 1170.03 as
section 1172.1, with no change in the text. (Stats. 2022, ch. 58,
§ 9.)
      Respondent concedes that remand for reconsideration of
the recall recommendation is appropriate. We agree.
      Penal Code section 1172.1, subdivision (a)(1) maintains the
language of former section 1170, subdivision (d) that when a
defendant, as here, has been committed to the custody of the
CDCR, the court may “at any time,” upon the recommendation of
the Secretary, recall the sentence and resentence the defendant.
(People v. McMurray (2022) 76 Cal.App.5th 1035, 1040; People v.
Cepeda (2021) 70 Cal.App.5th 456, 464.)
      Newly enacted Penal Code section 1172.1, subdivision (b)(2)
provides that where, as here, a resentencing recommendation is
made by the Secretary of the CDCR, the defendant is entitled to
notice and the appointment of counsel, and “[t]here shall be a
presumption favoring recall and resentencing of the defendant,
which may only be overcome if a court finds the defendant is an
unreasonable risk of danger to public safety, as defined in
subdivision (c) of Section 1170.18.”
      Moreover, under the new statutory language, in
considering a recall recommendation, the court “shall apply any
changes in law that reduce sentences or provide for judicial
discretion” (Pen. Code, § 1172.1, subd. (a)(2)), may consider




                                4
postconviction factors (id., subd. (a)(4)) and “regardless of
whether the original sentence was imposed after a trial or plea
agreement” the court may “[r]educe a defendant’s term of
imprisonment by modifying the sentence” (id., subd. (a)(3)).
       Finally, the “court shall state on the record the reasons for
its decision to grant or deny recall and resentencing.” (Pen. Code,
§ 1172.1, subd. (a)(6).)
                           DISPOSITION
       The order denying the request for recall of sentence is
reversed and the case remanded to the superior court with
directions to conduct further proceedings in accordance with this
opinion and Penal Code section 1172.1.



                               GRIMES, Acting P. J.
      WE CONCUR:



                         WILEY, J.



                         HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 5